Case: 19-1825   Document: 51     Page: 1   Filed: 05/18/2020




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

        ROTHSCHILD CONNECTED DEVICES
              INNOVATIONS, LLC,
                Plaintiff-Appellant

                            v.

                COCA-COLA COMPANY,
                   Defendant-Appellee
                 ______________________

                       2019-1825
                 ______________________

    Appeal from the United States District Court for the
 Northern District of Georgia in No. 1:16-cv-01241-TWT,
 Judge Thomas W. Thrash, Jr.
                 ______________________

                 Decided: May 18, 2020
                 ______________________

    JOHN C. CAREY, Carey, Rodriguez, Greenberg & Paul,
 LLP, Miami, FL, argued for plaintiff-appellant.

    ALAN SHANE NICHOLS, Alston & Bird LLP, Atlanta, GA,
 argued for defendant-appellee. Also represented by ANA
 (NAH EUN) KIM.
                 ______________________
Case: 19-1825     Document: 51     Page: 2    Filed: 05/18/2020




 2      ROTHSCHILD CONNECTED DEVICES    v. COCA-COLA COMPANY



     Before PROST, Chief Judge, DYK and O’MALLEY, Circuit
                            Judges.
 PROST, Chief Judge.
     Rothschild Connected Devices Innovation, LLC
 (“RCDI”) sued Coca-Cola Company (“Coca-Cola”), alleging
 that Coca-Cola’s Freestyle beverage dispensers infringe in-
 dependent claim 11, and various claims depending on claim
 11, of U.S. Patent No. 8,417,377 (“the ’377 patent”). After
 construing relevant claim limitations, the district court
 granted Coca-Cola’s motion for summary judgment of non-
 infringement. More specifically, the district court con-
 cluded that the Freestyle dispensers did not have the
 claimed “user interface module.” See ’377 patent claim 11.
 The district court also dismissed the case as to the asserted
 dependent claims by virtue of its “inherent authority to
 manage the affairs of its cases.” Rothschild Connected De-
 vices Innovations, LLC v. Coca-Cola Co., 389 F. Supp. 3d
1169, 1178–79 (N.D. Ga. 2019) (“Summary Judgment
 Opinion”).
    RCDI appealed. For the reasons below, we vacate and
 remand for further proceedings.
                        BACKGROUND
                               I
     The Freestyle is a line of beverage dispensers by Coca-
 Cola. Users can employ the dispenser’s touchscreen (part
 of the “Blister” interface) to scroll through and select vari-
 ous drink choices. Users can also interact with the dis-
 penser via the Freestyle phone application (“the Freestyle
 app”). With the Freestyle app, users can connect to the rel-
 evant servers to register their identities and customized
 beverage preferences (e.g., equal mix of Coca-Cola and
 Sprite). Then, users can approach a Freestyle dispenser
 and scan, with their phone in conjunction with the Free-
 style app, a QR code displayed by the Blister touchscreen.
 This scan prompts the Freestyle app to connect to the
Case: 19-1825    Document: 51       Page: 3   Filed: 05/18/2020




 ROTHSCHILD CONNECTED DEVICES      v. COCA-COLA COMPANY       3



 relevant servers to retrieve the user’s preferred beverages
 for dispensing.
                              II
      RCDI owns the ’377 patent, which relates in relevant
 part to a beverage dispenser that can receive a user’s iden-
 tity and, on the basis of previously stored beverage prefer-
 ences for that user, dispense the user’s preferred beverage.
 Claim 11, the asserted independent claim, recites:
     11. A beverage dispenser comprising:
    at least one compartment containing an element of
    a beverage;
    at least one valve coupling the at least one com-
    partment to a dispensing section configured to dis-
    pense the beverage;
     a mixing chamber for mixing the beverage;
    a user interface module configured to receive an[]
    identity of a user and an identifier of the beverage;
    a communications module configured to transmit
    the identity of the user and the identifier of the bev-
    erage to a server over a network, receive user gen-
    erated beverage product preferences based on the
    identity of the user and the identifier of the bever-
    age from the server and communicat[e] the user
    generated beverage product preferences to the con-
    troller; and
    the controller coupled to the communication mod-
    ule and configured to actuate the at least one valve
    to control an amount of the element to be dispensed
    and to actuate the mixing chamber based on the
    user generated beverage product preferences.
 ’377 patent claim 11 (emphasis added).
Case: 19-1825    Document: 51       Page: 4   Filed: 05/18/2020




 4    ROTHSCHILD CONNECTED DEVICES     v. COCA-COLA COMPANY



                              III
     RCDI sued Coca-Cola, alleging that Coca-Cola’s Free-
 style dispensers infringe claim 11 and various dependent
 claims of the ’377 patent. The district court construed
 “user interface module” as “a component of the beverage
 dispenser that enables direct communication between a
 user and the dispenser.” Rothschild Connected Devices In-
 novations, LLC v. Coca-Cola Co., No. 16-1241, 2017 WL
5410867, at *5 (N.D. Ga. Nov. 13, 2017) (“Markman Opin-
 ion”).
     RCDI contended that the claim term should be con-
 strued as “a component that enables communication be-
 tween a user and a dispenser.” J.A. 458. The district court
 disagreed. The court noted that, unlike RCDI’s proposed
 construction, the court’s construction requires the user in-
 terface module to physically be a component of the bever-
 age dispenser.” Id.
      The court explained that “[a] beverage dispenser ‘com-
 prising’ parts such as a mixing chamber, valves, and a user
 interface module is most naturally read to physically be
 made up of these different parts.” Id. Moreover, the court
 reasoned, “the components of the system that are not phys-
 ically part of the dispenser, such as the network and the
 server, are not described by the claim to be parts that ‘com-
 prise’ the beverage dispenser. Instead, they are described
 in relation to the parts that are physically comprising the
 beverage dispenser.” Id.; see also Summary Judgment
 Opinion, at 1182 n.96 (explaining that “[a] component that
 is not inside of the casing of the dispenser, but nonetheless
 sits immediately outside of the dispenser and is connected
 by tubing—such as the bag-in-a-box carton of high fructose
 corn syrup—could reasonably be considered a physical
 component of the apparatus”). RCDI further argued that
 the word “direct” should not be included in the construc-
 tion, but the district court disagreed, again noting that the
Case: 19-1825    Document: 51      Page: 5    Filed: 05/18/2020




 ROTHSCHILD CONNECTED DEVICES    v. COCA-COLA COMPANY       5



 user interface module must physically be part of the dis-
 penser. Id.
      Coca-Cola subsequently moved for summary judgment
 of noninfringement, which the district court granted. Sum-
 mary Judgment Opinion, at 1172. This motion turned on
 claim 11’s limitation that the dispenser comprise “a user
 interface module configured to receive an[] identity of a
 user and an identifier of the beverage.” In RCDI’s view,
 although a user might not be able to communicate his or
 her identity and beverage preferences to the dispenser via
 the Blister touchscreen, the Freestyle dispenser meets the
 claim limitation because the Blister’s controller neverthe-
 less receives that information. More specifically, the user’s
 phone initiates a process in which such information is sent
 to, among other components, the Blister interface’s control-
 ler. Therefore, in RCDI’s view, the Blister interface is con-
 figured to receive that information (albeit not via a user’s
 interaction with the Blister interface itself), which is all
 that’s required by claim 11.
     The district court disagreed with RCDI and explained:
     The “user interface module” requirement is not sat-
     isfied by any component that enables direct com-
     munication between the user and the dispenser.
     Instead, the direct communication must include
     the user’s identity and the beverage identifiers.
     This is because the claim describes the module as
     configured to receive an identity of a user and an
     identifier of the beverage.
Id. at 1189. In the district court’s view, RCDI’s infringe-
 ment theory—that “a user can communicate with the dis-
 penser via the internet by using the Freestyle app on a
 cellular phone”—involved indirect communication. Id. at
 1190. As an initial matter, although “physically touching
 the [Blister] touchscreen interface is undoubtedly a form of
 ‘direct communication,’” the court concluded that RCDI
 “has not provided evidence that the Freestyle Dispenser
Case: 19-1825     Document: 51     Page: 6    Filed: 05/18/2020




 6    ROTHSCHILD CONNECTED DEVICES      v. COCA-COLA COMPANY



 permits a user to provide his or her identity and beverage
 identifiers via the Blister touchscreen.” Id. (emphasis
 added). Rather, the evidence established only “that a user
 can use the [Blister] touchscreen to choose a drink from a
 pre-selected list of beverage options.” Id. Furthermore, the
 district court explained:
     The specification describes several ways that a
     user would directly communicate his or her iden-
     tity to the user interface module, which is physi-
     cally part of the dispenser. This identity can be
     communicated, for example, by an RFID card, on a
     magnetic swipe card, or by a code that is wirelessly
     transferred from a cellular phone or mobile device
     when such a device ‘is within range of the dis-
     penser.’ [’377 patent col. 7 ll. 31–38 (emphasis
     added).] It then explains that communications
     may be in the form of a keyboard, magnetic reader,
     voice recognition, WiFi communication, RFID com-
     munication, Bluetooth, or any other type of commu-
     nication that may in the future be practiced.
     However, given the previous descriptions of the
     user interface module, it becomes clear that these
     are direct communications with the dispenser, and
     not communications over the Internet, cellular net-
     work, or some other network. Thus, a user could
     use Bluetooth technology to communicate directly
     with the dispenser, or a local WiFi network to com-
     municate directly with it. However, communica-
     tions over the cellular network to a server would
     not be direct.
Id. at 1192.
      Turning to the dependent claims, the court exercised
 its “inherent authority to manage the affairs of its cases” to
 “preclude [RCDI] from asserting any of the dependent
 claims,” due to RCDI’s “consistent refusal to identify the
 dependent claims that it would assert.” Id. at 1178–79.
Case: 19-1825    Document: 51       Page: 7   Filed: 05/18/2020




 ROTHSCHILD CONNECTED DEVICES      v. COCA-COLA COMPANY     7



     RCDI appealed. We have jurisdiction under 28 U.S.C.
 § 1295(a)(1).
                         DISCUSSION
      On appeal, RCDI argues that the district court erred in
 granting summary judgment of noninfringement. RCDI
 contends that the district court erroneously construed the
 term “a user interface module” and that, under the proper
 construction, the district court’s grant of summary judg-
 ment of noninfringement should be vacated. RCDI also ar-
 gues that the district court abused its discretion in
 exercising its “inherent authority to manage the affairs of
 its cases” to grant Coca-Cola summary judgment of nonin-
 fringement as to the asserted dependent claims.
     We discuss these issues in turn.
                               I
     “The proper construction of a patent’s claims is an issue
 of Federal Circuit law.” Powell v. Home Depot U.S.A., Inc.,
 663 F.3d 1221, 1228 (Fed. Cir. 2011). Where, like here, “the
 district court reviews only evidence intrinsic to the patent
 (the patent claims and specifications, along with the pa-
 tent’s prosecution history), the judge’s determination will
 amount solely to a determination of law,” which we review
 de novo. Teva Pharms. USA, Inc. v. Sandoz, Inc., 574 U.S.
318, 331 (2015).
     Claim terms “are generally given their ordinary and
 customary meaning,” i.e., “the meaning that the term
 would have to a person of ordinary skill in the art in ques-
 tion at the time of the invention.” Phillips v. AWH Corp.,
 415 F.3d 1303, 1312–13 (Fed. Cir. 2005) (internal quotation
 marks and citations omitted). “[T]he claims themselves
 provide substantial guidance as to the meaning of particu-
 lar claim terms.” Id. at 1314. “[T]he person of ordinary
 skill in the art is deemed to read the claim term not only in
 the context of the particular claim in which the disputed
 term appears, but in the context of the entire patent,
Case: 19-1825     Document: 51     Page: 8    Filed: 05/18/2020




 8       ROTHSCHILD CONNECTED DEVICES   v. COCA-COLA COMPANY



 including the specification.” Id. at 1313. Although claim
 terms are interpreted in the context of the entire patent, it
 is improper to import limitations from the specification into
 the claims. Id. at 1323. “[T]he line between construing
 terms and importing limitations can be discerned with rea-
 sonable certainty and predictability if the court’s focus re-
 mains on understanding how a person of ordinary skill in
 the art would understand the claim terms.” Id.
     The district court construed “user interface module” to
 mean “a component of the beverage dispenser that enables
 direct communication between a user and the dispenser.”
 Markman Opinion, at *5. Coca-Cola defends this construc-
 tion on appeal. RCDI asks us to instead construe the term
 to mean “a component that enables communication be-
 tween a user and a dispenser.” We disagree with both con-
 structions and construe “user interface module” to mean “a
 component the user interacts with to communicate with
 the dispenser.”
      RCDI’s proposed construction reads out the term “in-
 terface” in “user interface module.” Indeed, almost any
 component—for example, a processor, or even a power
 cord—can in its own way help to enable communication be-
 tween a user and a dispenser. But processors and power
 cords are not interfaces. Our interpretation gives proper
 meaning to the term interface by requiring the user inter-
 face module to be a component that the user interacts with
 to effectuate communication with the dispenser, not merely
 a component that enables such communication. 1




     1  We note that, in its briefing, RCDI appears to ad-
 mit that a proper construction of “user interface module”
 would be “any interface the user interacts with to com-
 municate with the dispenser.” See Appellant’s Reply 13–
 14.
Case: 19-1825      Document: 51       Page: 9    Filed: 05/18/2020




 ROTHSCHILD CONNECTED DEVICES        v. COCA-COLA COMPANY        9



      Our claim construction is supported by the specifica-
 tion, which explains that the “user interface module” facil-
 itates “communication between the user and the dispenser”
 via components the user must interact with to convey in-
 formation. ’377 patent col. 6 l. 64–col. 7 l. 4; see also id. col.
 7 ll. 4–7 (explaining that the user interface module “in-
 clude[s] a display screen” that facilitates interaction with
 the user by “relay[ing] messages”). Although the specifica-
 tion broadly defines the types of communication technolo-
 gies the user interface module can exploit, see, e.g., id. at
 col. 7 ll. 43–49, this does not negate the requirement that
 the user interface module be a component the user inter-
 acts with to communicate with the dispenser.
     In addition to rejecting RCDI’s proposed construction,
 we also reject the district court’s claim construction. We
 address each of the relevant differences between our con-
 struction and the district court’s in turn.
                                 A
     RCDI argues that the district court erred in requiring
 that the user interface module physically be part of the dis-
 penser. We agree.
     Claim 11 recites a beverage dispenser “comprising” a
 number of components, including “a user interface mod-
 ule.” Claim 11 does not, however, recite how the user in-
 terface module is connected to the additional components
 of the dispenser, much less that the user interface module
 must be physically connected to any or all of these addi-
 tional components.
     As discussed previously, the district court inferred a
 physical connection between the components “comprising”
 the claimed dispenser (e.g., the “user interface module,” the
 “communications module,” and the “mixing chamber”) by
 comparing those components to the ones that interact with
 the dispenser (e.g., the “server” and the “network”). But in
 general, a patent claim reciting an apparatus “comprising”
Case: 19-1825    Document: 51     Page: 10    Filed: 05/18/2020




 10    ROTHSCHILD CONNECTED DEVICES   v. COCA-COLA COMPANY



 various components merely means that the apparatus “in-
 clud[es] but is not limited to” those components. See CIAS,
 Inc. v. Alliance Gaming Corp., 504 F.3d 1356, 1360 (Fed.
 Cir. 2007); see also Vivid Techs., Inc. v. Am. Sci. & Eng’g,
 Inc., 200 F.3d 795, 811 (Fed. Cir. 1999); Ga.-Pac. Corp. v.
 U.S. Gypsum Co., 195 F.3d 1322, 1327–28 (Fed. Cir. 1999).
 Importantly, such language, standing alone, does not gen-
 erally specify how the claimed components are connected.
 And in this case, although claim 11 further recites that the
 beverage dispenser’s communication module communi-
 cates with a server over a network, that limitation says
 nothing about how the dispenser’s “user interface module”
 connects to the additional components of the beverage dis-
 penser.
     Accordingly, the district court erred in concluding that
 the claimed user interface module must be physically part
 of the dispenser.
                              B
      RCDI also contends that, in construing “user interface
 module” to require enabling direct communication between
 the user and the dispenser, the district court erroneously
 limited the types of communication technologies that fall
 under the scope of claim 11. The district court provided
 little explanation in its Markman opinion and order as to
 the precise meaning of “direct communication” in the
 adopted construction. See Markman Opinion, at *5. In its
 Summary Judgment opinion and order, however, the dis-
 trict court made clear that, for user interface modules with
 touch screens, “physically touching” the touchscreen inter-
 face is a form of direct communication. Summary Judg-
 ment Opinion, at 1189. A user could also use “Bluetooth
 technology to communicate directly with the dispenser, or
 a local WiFi network to communicate directly with it.” Id.
 at 1192. However, communications “over a cellular net-
 work to the dispenser are [not] ‘direct.’” Id. at 1190. In
 essence, the district court appears to have interpreted
Case: 19-1825    Document: 51      Page: 11     Filed: 05/18/2020




 ROTHSCHILD CONNECTED DEVICES     v. COCA-COLA COMPANY       11



 claim 11 to require the user interface module to enable
 communication between a user and the dispenser via com-
 munication technologies that operate at close range. See
 also id. at 1192 (highlighting the specification’s statement
 that the user interface module can enable communications
 via the user’s mobile device when “such a device ‘is within
 range of the dispenser.’” (quoting ’377 patent col. 7 ll. 31–
 38 (emphasis added by district court)). Moreover, the dis-
 trict court appears to have further limited the types of per-
 missible communications to those that follow a particular
 path and sequence. See, e.g., Summary Judgment Opinion,
 at 1191–92.
     RCDI argues that these aspects of the district court’s
 claim construction are erroneous because claim 11 is not
 limited to communication technologies that operate at
 short distances or via a particular path. Appellant’s Br. 25.
 We agree.
     Claim 11 recites “a user interface module configured to
 receive an[] identity of a user and an identifier of the bev-
 erage.” Claim 11 does not include any language regarding
 the permissible communication technologies or paths the
 user interface module can employ to enable communication
 between the user and the dispenser, much less any lan-
 guage differentiating between the user’s pressing a
 touchscreen, transmitting the information over Bluetooth,
 or transmitting the information over a cellular network.
 Our interpretation of claim 11 is bolstered by the specifica-
 tion, which broadly states that “[t]he user interface module
 416 will enable communications between the user and dis-
 penser via . . . any . . . type of communication now known
 or practiced in the future that will allow the user to identify
 themselves and/or input information to the beverage dis-
 penser. ’377 patent col. 6 l. 64–col. 7 l. 4 (emphasis added).
 Accordingly, although the “user interface module” must be
 a component that a user interacts with to communicate
 with the dispenser, neither the ’377 patent’s claims nor its
Case: 19-1825    Document: 51      Page: 12     Filed: 05/18/2020




 12    ROTHSCHILD CONNECTED DEVICES     v. COCA-COLA COMPANY



 specification limit such interaction to specific wireless com-
 munication technologies or paths.
                               C
     RCDI further argues that the district court erred in
 concluding that the “direct communication between the
 user and the dispenser . . . must include the user’s identity
 and the beverage identifiers.” See Summary Judgment
 Opinion, at 1189; Appellant’s Br. 32–36; Appellant’s Reply
 2. We agree.
     As explained previously, claim 11 does not require the
 user interface module to enable “direct communication” be-
 tween the user and the dispenser, at least as defined by the
 district court. Claim 11 does require that the user be able
 to interact with the user interface module to communicate
 with the dispenser. Indeed, the primary purpose of the
 user interface module is to facilitate the communication of
 information between the user and the device. See, e.g., ’377
 patent col. 6 l. 64–col. 7 l. 4 (“The user interface module 416
 will enable communications between the user and dis-
 penser . . . .”). Claim 11 merely recites an example of such
 information. Although user interfaces must invariably be
 configured to receive information via a user’s interaction
 with the interface—indeed, that’s what makes a compo-
 nent an interface for users—here this communication is not
 restricted in the manner in which it occurs, and may come
 from various alternative routes, including through other
 modules. See, e.g., id. col. 6 l. 65–col. 7 l. 4 (stating that
 such communications can be “via . . . any . . . type of com-
 munication now known or practiced in the future that will
 allow the user to identify themselves and/or input infor-
 mation to the beverage dispenser”); id. col. 7 ll. 32–37 (“In
 one embodiment, the identity code may be transferred to
 the user’s computer where the user may download the code
 to a mobile device,” which “will wirelessly transfer the code
 to the user interface module 416 and/or the communication
 module 414 . . . .”). Nor does claim 11 require that such
Case: 19-1825    Document: 51      Page: 13   Filed: 05/18/2020




 ROTHSCHILD CONNECTED DEVICES      v. COCA-COLA COMPANY    13



 communication actually occurs. All the claim requires is
 that the user interface module be “configured to” receive
 the user and beverage identifiers.
                              II
     RCDI argues that the district court abused its discre-
 tion in exercising its inherent authority to dismiss the case
 as to the dependent claims. We agree.
     The district court’s analysis rests on a faulty premise:
 that RCDI consistently refused to identify the dependent
 claims it was asserting. In fact, on March 17, 2016—fewer
 than five months into the case and before the case was
 transferred from the Southern District of Florida to the
 Northern District of Georgia—RCDI disclosed the asserted
 dependent claims in its proposed amended complaint. J.A.
 356; see also J.A. 348–58; J.A. 131–44. Although this mo-
 tion was not ruled on for many months, that delay was
 through no fault of RCDI. Indeed, on October 2016, after
 the case was transferred to the Northern District of Geor-
 gia, RCDI moved for a new schedule and status conference;
 in this motion, RCDI notified the court of RCDI’s pending
 motion to amend the complaint and stated that “the pro-
 posed First Amended Complaint . . . specifically identifies
 the asserted dependent claims of the ’377 patent.” J.A. 725.
 Subsequently, in response to Coca-Cola’s interrogatory re-
 questing identification of the asserted claims, RCDI re-
 ferred to its identification of the asserted claims in the
 proposed amended complaint. J.A. 3920–22. Furthermore,
 in email correspondence in early 2018, RCDI yet again re-
 iterated that it was only asserting the claims identified in
 the proposed amended complaint, and further volunteered
 to “streamline” the case by dropping some of those claims.
 J.A. 3831. On these facts, we disagree with the district
 court that RCDI refused to identify the asserted dependent
 claims, and we conclude that the district court abused its
Case: 19-1825      Document: 51    Page: 14    Filed: 05/18/2020




 14       ROTHSCHILD CONNECTED DEVICES   v. COCA-COLA COMPANY



 discretion in dismissing the case as to the asserted depend-
 ent claims on this basis. 2
                            CONCLUSION
     We have considered the parties’ remaining arguments
 and find them unpersuasive. For the foregoing reasons, we
 reverse the district court’s claim construction of “user in-
 terface module,” vacate the district court’s entry of sum-
 mary judgment of noninfringement, and remand for
 further proceedings. 3 RCDI raised a number of discovery-
 related issues on appeal. On remand, we expect that the
 district court will hold a new case management conference
 concerning discovery.
   REVERSED-IN-PART, VACATED-IN-PART, AND
                 REMANDED
                              COSTS
      Costs to appellant.




      2   Coca-Cola argues that any error by the district
 court is harmless because “RCDI did not provide conten-
 tions for its dependent claims,” and “[o]n this basis,” the
 district court “would have granted summary judgment of
 non-infringement for the dependent claims.” Appellee’s Br.
 42. We decline to resolve this dispute in the first instance
 and leave it for the district court to address on remand.
     3    RCDI contends that, on remand, both the Blister
 touchscreen and the Freestyle app on a user’s phone can
 each satisfy the “user interface module” limitation. We
 note that, even under our construction, RCDI’s phone app
 theory might present additional hurdles with regard to in-
 fringement. See, e.g., Centillion Data Sys., LLC v. Qwest
 Commc’ns Int’l, Inc., 631 F.3d 1279, 1286–87 (Fed. Cir.
 2011); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek,
 Inc., 424 F.3d 1293, 1310–11 (Fed. Cir. 2005).